ORIGINAL                                                                            08/05/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0386


                                        OP 20-0386
                                                                             FILED
 DARIEL L. BEAUDET,                                                         AUG 0 5 2020
                                                                         Bowen Greenwood
              Petitioner,                                              Clerk of Supreme Court
                                                                          State of Montana


       v.
                                                                     ORDER
 HONORABLE JUDITH A.EMEDE,Superior
 Court Judge, Santa Clara County, California,

              Respondent.



       Appearing as a self-represented litigant, Dariel L. Beaudet moves this Court to
vacate and remove a probate case,In Re the Estate ofDavid Lee Rousar, originating in the
Superior Court ofCalifornia, County ofSanta Clara. Beaudet states that she seeks to appeal
a decision because of alleged "violations ofthis Individual's rights" as well as the judicial
process. Beaudet includes copies of the filed Letters and a portion of the First and Final
Report of the testamentary estate's executor. The pleading was filed as an original
proceeding with this Court.
       As a threshold matter, this Court has no jurisdiction over a proceeding in the State
of California. Pursuant to the Montana Rules of Appellate Procedure empowered by the
Montana Constitution, the Montana Supreme Court can "hear and determine such original
and remedial writs as may be necessary and proper to complete the exercise of its
jurisdiction." M. R. App. P. 14(1). This Court can never exercise jurisdiction over a
presiding Judge in another state. This matter should not have been filed, and it must be
dismissed. Beaudet's remedy would be to seek an appeal within the State of California.
Therefore,
      IT IS ORDERED that Beaudet's Pleading, self-titled "Appeal from Santa Clara,
California Superior Court 18PR184977" is DISMISSED with prejudice.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to all
parties; to the Honorable Judith A. Emede, Superior Court Judge, Superior Court of
California, County of Santa Clara, 191 N. First Street, San Jose, CA, 95113; to Clerk of
the Court, Superior Court of California, County of Santa Clara, 191 N. First Street, San
Jose, CA,95113,
      DATED this5lb day of August, 2020.
                                               For the Court,




                                                            Chief Justice




                                           2